DETAILED ACTION

This non-final office action is in response to claims 1-21 filed August 26, 2021 for examination. Claim 1 was canceled. Claims 2-21 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment

Preliminary amendment filed 08/26/2021 has been acknowledged.
Information Disclosure Statement

The information disclosure statement filed 06/17/2021 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 05/13/2021 have been accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 2, 16, and 19 recites the limitation “recording/record the proposed action.”  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 3-15, 17-18, and 20-21 are also rejected due to the dependency on independent claims.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-20 of US Patent # 11,057,353 B2, claims 1-21 of US Patent # 10,476,847 B1, claims 1-18 of US Patent # 10,320,843 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced US patents and the instant application are claiming common subject matter, as follows (Since all the claims recited similar limitations, examiner only shows independent claim 2 of instant application and claim 1 of referenced US patents):
Instant Application
(S/N# 17/302,857)
US Patent # 11,057,353 B2
(S/N # 16/597,244)
US Patent # 10,476,847 B1
(App S/N # 16/264,508)
US Patent # 10,320,843 B1
(App S/N # 16/213,251)
2. A computer-implemented method comprising: 



receiving, by a first decentralized networked node of a decentralized networked system, a proposed action from a first user, wherein the decentralized networked system comprises: a plurality of decentralized networked nodes including the first decentralized networked node, wherein each of the plurality of decentralized networked nodes comprises a database accessible to the respective decentralized networked node; a distributed ledger technology platform operated by the plurality of decentralized networked nodes, wherein the distributed ledger technology platform comprises: a distributed ledger, wherein the distributed ledger is accessible by each of the plurality of decentralized networked nodes; and a smart contract accessible to each of the plurality of decentralized networked nodes, wherein the smart contract comprises: one or more triggering events; and one or more electronic actions for generating a smart contract output when the one or more triggering events are met, wherein the first decentralized networked node comprises a computer processor and an electronic storage medium; recording the proposed action to the distributed ledger; determining, by the first decentralized networked node, that the proposed action meets the one or more triggering events in the smart contract; upon determining that the proposed action meets the one or more triggering events: generating, by the first decentralized networked node, a first smart contract output by automatically executing the one or more electronic actions in the smart contract based at least in part on the proposed action; and recording, by the first decentralized networked node, the first smart contract output to the database of the first decentralized networked node.
1. A computer-implemented method for managing corporate governance, the method comprising:
receiving, by a first trustless decentralized networked node of a trustless decentralized networked system, a proposed corporate action from a first user, wherein the trustless decentralized networked system comprises: a plurality of trustless decentralized networked nodes including the first trustless decentralized networked node, wherein each of the plurality of trustless decentralized networked nodes comprises a local state database accessible to the respective trustless decentralized networked node; a distributed ledger technology platform operated by the plurality of trustless decentralized networked nodes, wherein the distributed ledger technology platform comprises: a distributed ledger for recording corporate actions, wherein the distributed ledger is accessible by each of the plurality of trustless decentralized networked nodes; and a smart contract accessible to each of the plurality of trustless decentralized networked nodes, wherein the smart contract comprises: one or more triggering events; and a plurality of predetermined electronic actions for generating a smart contract output when the one or more triggering events are met, wherein the first trustless decentralized networked node comprises a computer processor and an electronic storage medium; recording the proposed corporate action to the distributed ledger; determining, by the first trustless decentralized networked node, that the proposed corporate action meets the one or more triggering events in the smart contract; upon determining that the proposed corporate action meets the one or more triggering events: generating, by the first trustless decentralized networked node, a first smart contract output by automatically executing the plurality of predetermined electronic actions in the smart contract based at least in part on the proposed corporate action; and recording, by the first trustless decentralized networked node, the first smart contract output to the local state database of the first trustless decentralized networked node.
1. A computer-implemented method for implementing a smart contract over a trustless decentralized distributed networked node system, the smart contract configured for electronically recording security interests on the trustless decentralized distributed networked node system, the computer-implemented method comprising: 
receiving by a first trustless decentralized networked node from a first user at a first user input for generating a first smart contract output based at least in part on the smart contract configured for electronically recording security interests on the trustless decentralized distributed networked node system, wherein the first user input comprises a first set of assets and an owner of the first set of assets, wherein the first user is assigned a first unique identifier by the trustless decentralized distributed networked node system, wherein the smart contract comprises a plurality of predetermined electronic actions configured to be automatically performed based on one or more triggering events, and wherein the smart contract is published on the trustless decentralized distributed networked node system and agreed upon by each of a plurality of trustless decentralized distributed networked nodes on the trustless decentralized distributed networked node system; generating by the first trustless decentralized networked node the first smart contract output based at least in part on the smart contract and the first user input, the smart contract configured to assign a second unique identifier to the owner of the first set of assets and a third unique identifier to the first set of assets, wherein the first smart contract output comprises a first electronic security interest on the first set of assets; transmitting by the first trustless decentralized networked node the first smart contract output generated based at least in part on the smart contract to the trustless decentralized distributed networked node system comprising the plurality of trustless decentralized distributed networked nodes; and recording by the first trustless decentralized networked node the first smart contract output generated based in part on the smart contract on the trustless decentralized distributed networked node system after receiving notification from a central authority that the first smart contract output generated based in part on the smart contract is acceptable for recording on the trustless decentralized distributed networked node system, wherein the first trustless decentralized networked node comprises a computer processor and an electronic storage medium.
1. A trustless decentralized distributed networked node system for selectively sharing data across a plurality of nodes while maintaining consistency of the data across the plurality of nodes, the system comprising: 
a first channel operating on at least a first node that is part of the plurality of nodes, the first channel comprising a first set of transactions encrypted with a first encryption key, wherein the first set of transactions is broadcasted and stored in the plurality of nodes in encrypted form; the plurality of nodes forming a trustless decentralized distributed networked node system; the first channel comprising a first set of one or more participants with permission to use the first encryption key, wherein the first encryption key enables the first set of one or more participants to decrypt the first set of transactions; a second channel operating on at least a second node that is part of the plurality of nodes, the second channel comprising a second set of transactions encrypted with a second encryption key, wherein the second set of transactions are broadcasted and stored in the plurality of nodes in encrypted form; the second channel comprising a second set of one or more participants with permission to use the second encryption key, wherein the second encryption key enables the second set of one or more participants to decrypt the second set of transactions; at least the second node configured to receive a new transaction encrypted with the second encryption key, the new transaction comprising a set of inputs, the set of inputs comprising the first encryption key and at least one operation, the at least one operation requiring access to the first set of transactions encrypted with the first encryption key; at least the second node configured to execute the new transaction by using the first encryption key to decrypt the first set of transactions to generate data for executing the at least one operation to calculate state information for the second channel; and at least the second node configured to produce and store the state information for the second channel in the second node, wherein the first channel is further configured to disallow further access to the first channel by a participant by freezing the first channel and changing the first encryption key to a third encryption key, wherein each of the first node and the second node comprises a computer processor and an electronic storage medium.


Allowable Subject Matter
Claims 2-21 would be allowable if rewritten or amended or filed terminal disclaimer to overcome double patenting rejection and the rejection(s) under 35 U.S.C. 112 (b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art US 2019/0019144 A1 (Gillen et al.) has been found to teach [0063] The distributed ledger system may be configured to automatically transfer value (e.g., in the form of a digital currency existing within and/or associated with the distributed ledger system) upon the occurrence of various trigger events. These transfers of value may be performed in accordance with smart contracts (e.g., programmed scripts) stored within the distributed ledger maintained by a distributed ledger system in accordance with the present disclosure. In general, a smart contract refers a computer protocol that executes defined terms of a contract. The smart contract may be integrated into one or more distributed ledger systems and/or one or more databases. In one aspect, the distributed ledger system may provide varying degrees of Turing-complete script language to program a smart contract. In various embodiments, the smart contract can be maintained by each computing node, a Decentralized Autonomous Organization (also known as a Decentralized Autonomous Corporation), or alternatively, the smart contract may be implemented in one or more secondary distributed ledger systems that referenced/linked in a primary distributed ledger system. In certain aspects, a node may execute and/or subsequently verify the smart contract associated with a transaction based on the transfer request, one or more parameters, and/or triggering events, as discussed below in more detail.
The examiner notes that the prior arts (newly found prior art cited above and prior arts cited in parent application & IDS) do not provide sufficient motivation to be combined and to be modified in such a way as to render obvious the claimed feature (recited in independent claims) of “determining, by the first decentralized networked node, that the proposed action meets the one or more triggering events in the smart contract; upon determining that the proposed action meets the one or more triggering events: generating, by the first decentralized networked node, a first smart contract output by automatically executing the one or more electronic actions in the smart contract based at least in part on the proposed action; and  recording, by the first decentralized networked node, the first smart contract output to the database of the first decentralized networked node.” in combination with “a smart contract accessible to each of the plurality of decentralized networked nodes, wherein the smart contract comprises: one or more triggering events; and one or more electronic actions for generating a smart contract output when the one or more triggering events are met,  recording the proposed action to the distributed ledger” within the context of the claimed invention as a whole without the usage of impermissible hindsight reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438